BEAUCHAMP, Judge.
The conviction is for burglary with a sentence of six years in the penitentiary.
The state proved the presence of appellant and his companion, Tommy Martin, together in the town of Woodville on the night of the burglary. The next day the same two parties were taken from a bus as they stopped at Lufkin. The sheriff of Angelina County arrested them on information by telephone from the sheriff of Tyler County. The two men had stopped the bus along the road between stations while traveling together and admitted that they were together. After their arrest they produced some articles taken from a drugstore in Wood-ville in a burglary the previous night. Appellant had two watches which he offered to give to the sheriff. They had some narcotics that were identified by the druggist as having his price mark written in his own handwriting and coming from his store. They also took the sheriff to a place on the railroad where they had deposited more drugs. As a result of the information given to the sheriff, other packages were recovered and they were identified by the druggist in the same manner. The defendant offered no evidence. We find in the record no exception to the court’s charge and there are no bills of exception.
A brief filed by the attorney of record in this case, Mr. Barton, explains that he was not the trial attorney but says the man who was employed to represent this appellant had abandoned the case and, for some reason, had failed to prepare the bills of exception. He complains of the admissibility of the testimony of the two sheriffs who testified in the case. In the absence of bills of exception the matter is not before us for consideration.
We find no reversible error and the judgment of the trial court is affirmed.